Citation Nr: 0330289	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disability.  

2.  Entitlement to service connection for a claimed right hip 
disability. 

3.  Entitlement to service connection for a claimed left 
elbow disability.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD) with depression.  

5.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an increased rating for the service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected left knee disability.  

8.  Entitlement to an increased (compensable) rating for the 
service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Army from July 1980 
to August 1981, as well as subsequent periods in the Reserve 
from 1985 to 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 decision of the RO in Boston, 
Massachusetts, which denied service connection for claimed 
left elbow and neck disabilities and denied an increase in a 
10 percent rating for a service-connected low back 
disability.  

In a November 1994 decision, the RO granted service 
connection and a 10 percent rating for a cervical spine 
disability, and assigned a 20 percent rating for the service-
connected low back disability.  The veteran continued his 
appeal for higher ratings.  

This case also comes to the Board on appeal from a November 
1994 decision of the Providence, Rhode Island RO, which 
denied service connection for claimed PTSD with depression, 
denied compensable ratings for service-connected left and 
right knee disabilities, and determined that new and material 
evidence had not been received to reopen claims of service 
connection for left and right hip disabilities and a sinus 
disorder.  

In a statement received in August 1995, the veteran requested 
a hearing at the RO before a Veterans Law Judge; however, on 
a form received in February 1997, the veteran withdrew his 
hearing request.  

The veteran subsequently relocated and the claims file was 
transferred to the RO in Togus, Maine.  

In a June 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for left and right hip disabilities and a 
sinus disorder.   The Board also remanded the case to the RO 
for additional development of all issues.  

The veteran subsequently relocated and the claims file was 
transferred to the RO in Albuquerque, New Mexico.  

In a June 2002 decision, the RO granted service connection 
for sinusitis with deviated nasal septum.  Thus, the issues 
remaining for appellate consideration are those listed 
hereinabove, on pages 1 and 2 of this document.  

It is also noted that, during 1999, the veteran underwent a 
gender change, from a female to a male.  For purposes of 
clarity, all references to the veteran in this document will 
be in the masculine context.  



FINDINGS OF FACT

1.  The competent evidence shows the veteran's current left 
hip bursitis was not present until after separation from 
service; there is no competent evidence to show that his 
current left hip disability had its clinical onset or 
increased in severity during military service.  

2.  There is no competent evidence of record showing that the 
veteran currently has a right hip disability that is related 
to active service.  

3.  There is no competent evidence of record showing that the 
veteran currently has a left elbow disability that is related 
to service; the medical evidence shows that a very small 
nontender scar on the left elbow was not correlated to any 
current problems in the elbow, including discomfort.  



CONCLUSIONS OF LAW

1.  The veteran's left hip disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  The veteran is not shown to have a right hip disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2003).  

3.  The veteran is not shown to have a left elbow disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty in the Army from July 1980 
to August 1981, as well as various periods of duty in the 
Army Reserve from 1985 to 1992.  

The service medical records show that, on a May 1981 Report 
of Medical History, the veteran indicated that he had had 
swollen or painful joints and bone or joint or other 
deformity.  A doctor noted that, along with a low back 
disorder, the veteran had recently noticed some numbness in 
his hips.  On a physical examination in May 1981, there were 
no findings or diagnosis of a hip disability.  

On a June 1981 consultation report, the veteran complained of 
having numbness occurring in the lateral and anterior aspect 
of the hip area, bilaterally, and occasionally involving the 
anterior aspect of the thighs to the knee level.  The 
symptoms had reportedly begun three weeks previously.  The 
assessment included that of probable left trochanteric 
bursitis.  

On a July 1981 military physical examination, it was noted 
that the veteran had, among other things, noticed numbness in 
both thighs for the past couple of months.  He was evaluated 
for possible trochanteric bursitis.  Following an examination 
for the purpose of medical board action, there was no 
diagnosis referable to the hips.  

In July 1981, a military Medical Evaluation Board determined 
that the veteran was unfit for military service due to 
numerous disabilities, none of which included a hip 
disability, and recommended that he be separated from 
service.  He was subsequently given a medical discharge from 
service in August 1981.  

In August 1981, the RO received the veteran's claims of 
service connection for numerous disabilities, none of which 
referred to either the hips or left elbow.  An October 1981 
VA examination report does not refer to the hips or left 
elbow.  

In November 1982, the RO received the veteran's claim of 
service connection for trochanteric bursitis, alleged to have 
begun in April 1981.  

On a February 1983 VA examination, there was marked 
tenderness over the left trochanteric bursa.  The diagnoses 
included that of left trochanteric bursitis.  The veteran 
subsequently underwent a special VA orthopedic examination 
that month, on which there was no reference to the left 
trochanteric bursitis.  

In April 1983, the RO requested further information for 
evaluation, including any limited motion or other functional 
limitation due to the left trochanteric bursitis.  In an 
April 1983 addendum report, the VA examiner, who performed 
the special orthopedic examination, stated that there was no 
complaint about any trochanteric bursitis or evidence of it 
on the orthopedic examination (the examiner also noted that 
it was not specifically looked for on the examination).  

In a June 1983 decision, the RO denied service connection for 
trochanteric bursitis of the hips.  The veteran did not 
appeal.  

On a July 1985 military physical examination for purposes of 
enlistment in the Reserve, the veteran indicated that his 
present health was "good."  It was noted that he was 
receiving disability compensation for a back strain.  On 
examination, there were no complaints, findings or diagnosis 
referable to the hips.  

On a January 1987 VA examination, the veteran complained of 
pain off and on in his left hip.  He indicated that private 
doctors had seen him in 1986 for left hip pain.  He reported 
that he had had low back pain from an injury in 1980, which 
recently seemed to start in the left hip.  On examination, 
the left hip was within normal limits.  There was no 
diagnosis referable to the left hip.  

On a May 1990 military physical examination, the 
musculoskeletal system was normal.  

On a May 1990 VA examination, the veteran complained of 
having sharp pain in the lower back around the left side.  On 
examination, the hips had full range of motion.  There was no 
diagnosis referable to the left hip (only the low back).  

A January 1991 report from Saint Luke's Hospital indicates 
that the veteran was seen in the emergency room after falling 
onto the ice and injuring his left elbow.  He complained of 
having pain, and there was a small laceration, 1/4 inch long, 
on the elbow.  There was full range of motion of the left 
elbow.  An X-ray study of the elbow was negative for 
fracture.  The diagnosis was that of elbow contusion.  The 
veteran was given an elbow sling.  

The service personnel records indicate that the veteran was a 
member of an Army Reserve unit when he was injured in January 
1991 during a drill weekend, and that the veteran had sought 
treatment at Saint Luke's Hospital.  The veteran was on 
inactive duty training at the time of the injury in the 
Reserve Center parking lot.  The injury was considered to 
have been in the line of duty.  It was also noted, in letters 
by two other Reservists, that the veteran was released early 
from drill the day following the injury on account of elbow 
(and other) discomfort.   

In September 1992, the RO received the veteran's claim of 
service connection for a left elbow disability.  He stated 
that he injured his left elbow in January 1991, while on 
inactive duty training.  He stated that the fall caused a 1/4 
inch laceration to his left elbow, which was treated at the 
emergency room.  

In a July 1993 decision, the RO denied service connection for 
a claimed left elbow disability.  

The VA outpatient records show that, in September 1993, the 
veteran reported that, in his fall in January 1991, his left 
elbow smashed into the ground, he developed bloody effusion 
with infection of the left elbow secondary to a puncture 
wound, and he was treated with antibiotics.  An X-ray study 
of the left elbow in September 1993 was normal, and there 
were no findings or diagnosis of a left elbow disability.  

In October 1993, the veteran complained of having lower back 
and left hip pain.  The assessment was that of left hip 
tendonitis versus ankylosing spondylitis as cause of 
increasing pain in the left hip and lower back.  

The X-ray studies of the left hip in October 1993 were 
essentially normal with a small benign cyst within the neck 
of the left femur, which was of no clinical significance.  In 
January 1994, the veteran complained of an acute exacerbation 
of right buttock and hip pain.  An examination revealed a 
nontender right hip.  The assessment was that of chronic pain 
syndrome with exacerbation of right hip pain.  

In October 1993, the RO received the veteran's application to 
reopen his claim of service connection for trochanteric 
bursitis.  

At a March 1994 RO hearing before a Hearing Officer, the 
veteran testified that, when he slipped on the ice in 1991, 
he sustained a puncture wound at the left elbow; that he 
subsequently re-injured the elbow while lifting a patient in 
a stretcher and it gave out, which produced effusion and 
required a cast for a week; and that he currently experienced 
problems in the elbow such as pain with certain movements.  

On a March 1994 VA examination, it was noted that the veteran 
fell in the parking lot of his Reserve unit and sustained an 
injury to his left elbow, which he described as a puncture 
wound.  The examiner noted the veteran's complaints of pain 
in his elbow whenever he reached, of difficulty pushing 
himself up with his left arm due to elbow pain, and of 
multiple other somatic complaints.  

On examination, the elbow was unremarkable.  The veteran 
pointed to the olecranon as the source of his pain.  There 
was full range of motion of the elbow, with the veteran 
complaining of pain in the region of the olecranon on certain 
movements of the elbow.  The veteran brought X-ray studies of 
the left elbow, taken at the VA in September 1993, which were 
negative.  The diagnoses included that of multiple somatic 
complaints.  

The VA outpatient records show that, in August 1994, the 
veteran complained of bilateral hip pain with occasional 
radiation down the buttocks.  The assessment was that of 
bilateral hip pain and stiffness.  

In November 1994, the Social Security Administration awarded 
the veteran disability benefits based on physical and mental 
disabilities, none of which included the hips or left elbow.  

In a November 1994 decision, the RO determined that new and 
material evidence had not been received to reopen the claims 
of service connection for left and right hip disabilities.  

In a November 1994 letter, the veteran indicated that he 
still had painful movement of his left elbow and could not 
provide any further medical evidence in that regard at that 
time.  

The VA outpatient records show that, in March 1995, the 
veteran complained of pain in the left hip, among other 
areas.  The assessment was that of hip with questionable 
sciatica.  

In a statement received in August 1995, the veteran indicated 
that his bilateral hip disability was ongoing, that he had 
received physical therapy, and that he was unable to perform 
various activities that he once did long ago.  

At an October 1995 RO hearing before a Hearing Officer, the 
veteran testified that, after his January 1991 fall, his 
elbow was incapacitated for a few weeks and that he currently 
had problems in range of motion (such as pushing and pulling) 
and in pain that radiated down to his hand.  He said that he 
took pain medication and that the pain from the injury was 
ongoing.  In regard to his hips, he testified that his 
condition began in the military and was likely the result of 
a fall in which he injured his lower back.  

The VA outpatient records show that on a September 1996 
examination the veteran had pain in the left elbow.  The 
assessment was that of tennis elbow.  

In a June 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for left and right hip disabilities, and 
remanded the case to the RO for additional development.  

In a July 2001 letter, the RO informed the veteran of The 
Veterans Claims Assistance Act of 2000 (VCAA), which enhances 
the VA's obligation to notify him about his claims (i.e., 
what information or evidence is required to grant his claims) 
and to assist him to obtain evidence for his claims.  He 
responded with statements that pertained to another issue on 
appeal (i.e., service connection for PTSD with depression).  

Subsequently, the RO received from the Social Security 
Administration additional copies of the veteran's records 
pertaining to his disability benefits.  The records show 
that, in April 2001, it was determined that the veteran's 
benefits would continue, based on primary and secondary 
diagnoses of psychiatric disabilities.  

On a May 2002 VA examination, the examiner indicated that the 
veteran's voluminous claims files had been reviewed and 
recorded the veteran's medical history in depth.  The veteran 
indicated that he had never seen any physician for any 
follow-up care after the left elbow injury in 1991.  He 
complained that pushing and pulling caused discomfort within 
the elbow joint, that he sometimes had a catching sensation, 
and that symptoms only came on repetitive motion.  

Regarding the hips, the veteran complained of pain on the 
outer aspect of both hips during certain movements, with the 
left being worse than the right.  He indicated that he had 
had this pain since a fall in service in 1981.  

The veteran underwent VA examination of his hips and left 
elbow.  X-ray studies of the left elbow revealed no evidence 
of any bony abnormalities.  The examiner also remarked that 
there was no evidence of a prominent tip of the olecranon 
that could be impinging in the olecranon fossa on extension, 
no evidence of any abnormal spur in any area, and no evidence 
of degenerative changes.  X-ray studies of the hips were 
normal.  The examiner also indicated that there was X-ray 
evidence of a very small cyst in the neck of the left femur, 
less than 0.5 cm. in diameter, which was not believed to be 
of any clinical significance.  

The VA examination diagnoses included those of left elbow 
discomfort of unknown etiology, probable left hip greater 
trochanteric chronic bursitis, entirely normal right hip, and 
completely normal hip joints.  

In regard to the left elbow, the VA examiner indicated that 
he had tried very hard to identify a scar, and stated that at 
the very most there may be a very small scar, 1-2 mm. wide 
and possibly about 3-4 mm. long, which was nontender.  The 
examiner stated that he could not correlate the apparent scar 
with any type of problems within the elbow.  

In response to the question of the etiology of the left elbow 
and hip disorders, the VA examiner stated that at this time 
he was unable to come up with anything in regard to the left 
elbow.  He stated that the left hip area had clinical 
indications of greater trochanteric bursitis; and whether 
this could be something that was related to any type of 
disease or injury incurred in or aggravated during service, 
he stated that it was not borne out by the examination.  

In December 2002, the veteran responded to a Supplemental 
Statement of the Case sent to him in October 2002.  Most of 
his letter pertained to another issue on appeal (i.e., 
service connection for PTSD).  In the last paragraph, he 
stated that he did not know what else he could do for his 
case and requested that it be sent on to the Board.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions in July 1993; Statement of the Case (SOC) in 
October 1993; Supplemental Statements of the Case (SSOCs) in 
November 1994, July 1995, August 1995, May 1996, and June 
2002; and in a July 2001 letter, the RO has notified him of 
the evidence needed to substantiate his claims of service 
connection for a left elbow disability and left and right hip 
disabilities.  

Specifically, in the Rating Decision, SOC, and SSOCs, the RO 
provided the veteran with the regulatory principles relating 
to service connection and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish service connection 
for the claimed disabilities.  

Further, in a July 2001 letter, the RO informed the veteran 
about the VCAA and the duties of VA under the Act.  
Specifically, the RO notified the veteran of what the 
evidence must show to establish entitlement to service 
connection, what information and evidence was needed from 
him, what he could do to help with his claims, and what 
specifically VA would do to assist him to obtain evidence for 
his claims of service connection for left and right hip 
disabilities and a left elbow disability.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in the July 2001 letter sent to the 
veteran, the RO informed him that he had 60 days in which to 
furnish the requested information or evidence, but that any 
evidence submitted within one year from the date of the 
letter would also enable him to be paid from the date his 
claim was received (if he was determined to be entitled to 
benefits).   

The veteran responded to the July 2001 letter with additional 
information, even though none of the information pertained to 
his left elbow or his left and right hip claims.  Moreover, 
he responded after the October 2002 SSOC that he did not know 
what else he could do for his case and that he desired the 
case be sent to the Board for consideration.  

Thus, the record shows that not only had the veteran 
responded within the one-year period for submitting 
additional information or evidence in response to the July 
2001 VCAA letter, but he also clearly indicated subsequent to 
that one-year period that he could not furnish any other 
evidence in support of his claims.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

Remanding the case to allow for additional time in which to 
submit information or evidence would be fruitless, 
particularly in light of the veteran's express wish for his 
case to be transferred to the Board for appellate 
consideration.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which he has 
referred (i.e., from VA and the Social Security 
Administration).  Additionally, the RO has provided the 
veteran with the opportunity for hearings at the RO in March 
1994 and October 1995.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran claims service connection for disabilities of the 
left elbow and left and right hips.  He contends that his 
left and right hip disabilities began during his active duty 
and was likely related to a fall in which he injured his 
lower back.  He also alleges that he has a current left elbow 
disability that is related to the injury incurred during 
INACDUTRA in January 1991.


A.  Claimed Left and Right Hip Disabilities

The medical evidence on review does not show that the veteran 
developed a chronic hip disability in service, or for some 
time thereafter in regard to the left hip.  The service 
medical records in July 1981 show evaluation for possible 
trochanteric bursitis, but the examination did not reveal any 
diagnosis referable to the hips.  The veteran was found to be 
unfit for military service due to a foot disability.  

The post-service medical evidence shows that the veteran was 
first diagnosed with left trochanteric bursitis on a February 
1983 VA examination; however, a subsequent special VA 
orthopedic examination that month revealed no evidence of the 
trochanteric bursitis, nor had there been any complaint in 
regard to it.  

Furthermore, there were no findings or diagnosis of a hip 
disability on several military and VA examinations from 1985 
to 1990.  In October 1993 at the VA, the veteran complained 
of left hip pain and was diagnosed with left hip tendonitis 
versus ankylosing spondylitis as a cause; X-ray studies at 
that time were essentially normal and a small benign cyst 
within the left femur neck was considered of no clinical 
significance.  

In January 1994, the veteran was found to have right hip pain 
as part of a chronic pain syndrome.  Thereafter, he 
complained of bilateral hip pain at varying intervals.  

The veteran underwent a VA examination in May 2002 to 
determine the etiology of any left or right hip disability.  
X-ray studies of both hips were normal.  The examiner's 
conclusion was that there was no right hip disability.  The 
veteran was diagnosed with probable greater trochanteric 
bursitis, which the examiner expressly stated was not related 
to any type of disease or injury incurred in or aggravated 
during service, by his examination.  There is no other 
medical opinion of record regarding the etiology of the 
veteran's hip disability.  

In view of the foregoing, the Board finds that there is no 
competent evidence in the record showing that his current 
left hip disability is related to his period of service.  

After carefully reviewing the record, the Board concludes 
that the weight of the credible evidence demonstrates that 
the veteran's current left hip disability became manifest 
after his service discharge and has not been medically linked 
to service.  The condition was not due to disease or injury 
that was incurred in or aggravated by service.  

The Board also concludes that there is no competent evidence 
of a currently demonstrated right hip disability that is due 
to disease or injury incurred in or aggravated by service.  
The May 2002 VA examiner stated that the veteran's right hip, 
including the joint itself, was entirely normal.  

VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the veteran asserts that he currently has left and 
right hip disabilities that had their onset during service, 
he, as a lay person, is not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the veteran's 
claims of service connection for left and right hip 
disabilities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



B.  Claimed Left Elbow Disability

The service and private medical records establish that the 
veteran injured his left elbow during INACDUTRA in January 
1991.  The records indicate that he was treated at the 
emergency room for an elbow contusion, manifested by pain and 
a small, 1/4-inch laceration on the elbow.  

Subsequently, X-ray studies of the left elbow in September 
1993 were normal.  At hearings in 1994 and 1995, he 
complained of ongoing problems with the left elbow, such as 
pain with certain motions.  However, on a March 1994 VA 
examination, there was no diagnosis referable to the left 
elbow, other than somatic complaints.  He was diagnosed by 
the VA, on an outpatient basis in September 1996, with tennis 
elbow.  

The veteran underwent a VA examination in May 2002 to 
determine the etiology of any left elbow disability.  X-ray 
studies of the elbow were normal.  The examiner's conclusion 
was that there was left elbow discomfort of unknown etiology, 
and an apparent very small scar that was nontender and not 
correlated with any current elbow problems.  There is no 
other medical opinion of record regarding the etiology of the 
veteran's left elbow disability.  

As noted, the May 2002 VA examiner diagnosed left elbow 
discomfort.  This diagnosis cannot constitute a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no currently demonstrated left 
elbow disability due to disease or injury that was incurred 
in or aggravated by service.  Without evidence of a present 
disability, there can be no grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the veteran asserts that he has a current left elbow 
disability that had their onset during service, he, as a lay 
person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim of service connection for a left elbow disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a left hip disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left elbow disability is denied.  



REMAND

The remaining issues on appeal are entitlement to service 
connection for claimed PTSD with depression, and to increased 
ratings for the service-connected low back disability, 
cervical spine disability and left and right knee 
disabilities.  

In the June 2001 Remand, the Board directed that the veteran 
undergo examinations to determine the nature and likely 
etiology of the claimed psychiatric disability and to 
ascertain the current severity of the service-connected 
disabilities.  

As noted by the veteran's representative in a February 2003 
statement, the veteran was not afforded a VA psychiatric 
examination, pursuant to the Board Remand.  Thus, the case 
should be returned to the RO in order that the veteran may 
have the opportunity for an examination.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (wherein the Court found that a 
remand by the Board conferred on the claimant the right to 
compliance with the remand orders and that the Board erred 
when it failed to insure compliance with the dictates of an 
earlier Board remand).  While the Board is sensitive to the 
fact that this case has been in appellate status for a 
lengthy period of time, a remand is nevertheless required.  

In regard to the veteran's increased rating claims, he was 
afforded a VA examination in May 2002.  However, the Board 
finds that, although a comprehensive report was generated, 
the report is nevertheless deficient in some respects for 
rating purposes.  

For example, in evaluating the veteran's knees, the examiner 
failed to report any findings pertaining to limitation of 
motion of the knees.  Moreover, although the examiner did 
report range of motion findings in regard to the low back and 
cervical spine, these findings were not reported in 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
wherein the Court essentially stated that range of motion 
loss due to pain on use or during flare-ups must be 
considered in rating a disability.  

In that regard, the Board notes that the veteran reported, on 
his May 2002 VA examination, that he was unable to stand for 
more than 20-30 minutes, that walking was possible for up to 
30 minutes on the treadmill and on the level two blocks, that 
bending and lifting was uncomfortable, that he had episodic 
pain in his neck once a week that was made worse by turning 
his head and by any type of shoulder stress motions like 
reaching and lifting, that he experienced occasional swelling 
in his knees, and that walking and climbing increases 
symptoms of pain in the knees.  

Thus, the veteran should be afforded a VA examination that 
adequately portrays -- in terms of the degree of additional 
range of motion loss due to pain on use or during flare-ups 
(see 38 C.F.R. § 4.40) -- the functional loss resulting from 
service- connected disability, as well as consider other 
factors such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca, supra.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

A preliminary review of the claims file shows that the 
veteran has not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, 
specifically in regard to his claims of an increased rating 
for his service-connected low back, cervical spine, and left 
and right knee disabilities.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 
2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claims 
of an increased rating for the service-
connected low back, cervical spine, and 
left and right knee disabilities.  All 
VCAA notice obligations must be satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment for the claimed 
PTSD with depression and for the service-
connected low back, cervical spine, and 
left and right knee disabilities.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination, to 
determine the nature and etiology of any 
psychiatric disability, and a VA 
orthopedic examination, to ascertain the 
current nature and severity of the 
service-connected low back, cervical 
spine, and left and right knee 
disabilities.  All necessary tests should 
be accomplished, to include range of 
motion studies of the low back, cervical 
spine, and knees.  The claims folder 
should be made available to and reviewed 
by the examiners in conjunction with the 
respective examinations.  The examiners' 
reports should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  

In regard to the psychiatric examination, 
the examiner should furnish an opinion as 
to the likelihood that the veteran has a 
current disability manifested by PTSD with 
depression, due to disease or injury that 
was incurred in or aggravated by service.  

In regard to the orthopedic examination, 
the examiner should state for the record 
whether the right and left knees, low 
back, and cervical spine exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service-connected 
disabilities; and, as noted in the DeLuca 
case, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right and 
left knees, low back, and cervical spine 
are used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for claimed PTSD with depression, and of 
an increased rating for the service-
connected low back, cervical spine, and 
left and right knee disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



